UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6785



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville.    James H. Michael, Jr.,
Senior District Judge. (CR-92-58)


Submitted:   September 9, 1999        Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Smith, Appellant Pro Se. Donald Ray Wolthuis, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Smith appeals the district court’s orders denying his

motion for a new trial based on newly discovered evidence and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Smith, No. CR-92-58 (W.D. Va. Apr. 13, 1999* & May

20, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
April 8, 1999, the district court’s records show that it was
entered on the docket sheet on April 13, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2